     Case 2:13-cr-00160-MCE-AC Document 256 Filed 05/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                           No. 2:13-cr-0160-MCE-AC-2
12                        Respondent,
13             v.                                         ORDER
14    LARISA SAKHANSKIY,
15                        Movant.
16

17            Movant requests an extension of time to file a reply to respondent’s opposition to

18   movant’s motion to vacate, set aside, or correct her sentence pursuant to 28 U.S.C. § 2255. Good

19   cause appearing, IT IS HEREBY ORDERED that:

20            1. Movant’s request for extended time, ECF No. 255, is granted; and

21            2. Movant shall file and serve her reply within sixty (60) days after the filings date of this

22   order.

23   DATED: May 13, 2020

24

25

26

27

28
